Citation Nr: 0305306	
Decision Date: 03/20/03    Archive Date: 04/03/03	

DOCKET NO.  02-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of asbestos exposure. 

(The issue of entitlement to service connection for tinnitus 
will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied the benefits sought on appeal.  
The veteran, who had active service from October 1963 to July 
1966, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for tinnitus pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When 
this development is completed, the Board will provide notice 
of the development as required by 38 C.F.R. § 20.903.  After 
providing the appellant and his representative notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  A Board decision dated in May 1990 denied service 
connection for a lung disorder to include as a result of 
asbestos exposure and service connection for bilateral 
defective hearing.

2.  An unappealed rating decision dated in April 2000 most 
recently denied service connection for right ear hearing loss 
and residuals of asbestos exposure.

3.  The evidence received since the May 1990 Board decision 
and the April 2000 rating decision was not previously of 
record, relates to an unestablished fact necessary to 
substantiate the claims for service connection for hearing 
loss and residuals of asbestos exposure and raises a 
reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The Board's decision dated in May 1990 which denied 
service connection, in pertinent part, for bilateral 
defective hearing, and the RO's April 2000 rating decision, 
which denied entitlement to service connection for right ear 
hearing loss and residuals of asbestos exposure, are final.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2002).  

2.  The additional evidence received subsequent to the 
Board's May 1990 decision and the RO's April 2000 rating 
decision is new and material, and the claims for service 
connection for hearing loss and asbestosis are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the June 
2002 rating decision, the Statement of the Case and the 
Supplemental Statements of the Case issued in connection with 
this appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, the October 
2002 Supplemental Statement of the Case specifically informed 
the veteran of the provisions of the VCAA and what the VA's 
and the veteran's responsibilities were under the Act, 
including the division of responsibility in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, private and VA medical records are associated with 
the claims file.  The Board would also observe that the 
veteran presented testimony in support of his claims at 
hearings before a hearing officer at the RO and at a BVA 
videoconference in February 2002.  

As will be more fully explained below, the Board finds that 
while not all development necessary under the VCAA has been 
accomplished, sufficient evidence for purposes of this 
portion of the veteran's appeal has been obtained.  
Accordingly, the Board finds that no further action is 
necessary to satisfy the requirements of the VCAA for 
purposes of this portion of the veteran's appeal.  
Consequently, the case is ready for appellate review.  

In a May 1990 decision the Board considered and denied 
service connection for a lung disorder, to include as a 
result of asbestos exposure and service connection for 
bilateral defective hearing.  In that decision the Board 
found that a chronic lung disorder was not demonstrated in 
service or for many years thereafter and that current lung 
complaints were not attributable to asbestos exposure in 
service.  The Board also found that the veteran's right ear 
hearing impairment was noted upon his entry into service and 
that aggravation of the preexisting hearing loss was not 
demonstrated during service.  With respect to the left ear, 
the Board found that chronic left ear hearing loss was not 
present in service and was not manifested to any degree 
within one year from the date of termination from service.  
In denying service connection for a lung disorder and 
bilateral defective hearing the Board considered service 
medical records, a private medical record and reports of VA 
examinations.  

In April 2000 the RO considered claims from the veteran for 
service connection for right ear hearing loss and for service 
connection for residuals of asbestos exposure.  The evidence 
considered at that time included service, private and VA 
medical records.  In that decision the RO concluded that the 
veteran had not submitted new and material evidence to reopen 
the previously denied claim.  The veteran was notified of 
that decision by letter dated in May 2000 and of his 
appellate rights.  The veteran did not appeal the RO's April 
2000 decision and that decision is final.  

As a general rule, a claim will be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last final decision is "new and 
material."  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record, but only after ensuring that the duty to assist under 
the VCAA has been satisfied.  

The evidence associated with the claims file subsequent to 
the May 1990 Board decision, which last considered the 
veteran's claim for service connection for bilateral 
defective hearing, and the April 2000 rating decision, which 
last considered the veteran's claims for service connection 
for residuals of asbestos exposure and right ear hearing 
loss, consists of various private and VA medical records, a 
copy of portions of a pamphlet from The American Lung 
Association and testimony presented by the veteran at 
hearings before the RO and the BVA.  The Board finds that at 
least some of this evidence is new and material with respect 
to both claims and is sufficient to reopen the previously 
denied claims.  

In particular, with respect to the claim for service 
connection for residuals of asbestos exposure, there is a VA 
medical record dated in December 2002 that records that the 
veteran had been exposed to asbestos in the past and 
diagnosed the veteran as having asbestosis with progressive 
hypoxia.  This evidence is new in that it was not previously 
physically of record at the time the RO last considered the 
veteran's claim in April 2002.  It is also material in that 
it diagnoses the veteran with having a lung disorder which is 
consistent with exposure to asbestos, an unestablished fact 
necessary to substantiate the claim.  

With respect to the claim for service connection for hearing 
loss, there are two statements dated in November 2002 from 
private physicians which offer an opinion that the veteran's 
hearing loss was related to loud noise he was exposed to 
during service.  These statements are new in that they were 
not previously physically of record and are material because 
they tend to establish a fact necessary to substantiate the 
claim, specifically that the veteran has a hearing loss which 
is related to service.  

Based on the additional evidence, the Board finds that new 
and material evidence has been submitted which is sufficient 
to reopen the previously denied claims for service connection 
for residuals of asbestos exposure and hearing loss.  There 
is now a diagnosis of a lung disorder which is consistent 
with exposure to asbestos and an opinion that the veteran's 
current hearing loss is related to noise he was exposed to 
during service.  This information was not of record at the 
time of the RO's April 2000 decision, or the Board's May 1990 
decision, and the absence of such information was material to 
the denials.  

However, the Board finds that it would be premature to 
address the merits of the veteran's claims at this time 
because additional development is necessary.  For example, 
while a VA physician in December 2002 diagnosed the veteran 
as having asbestosis, private medical records dated in 
December 2002, including pulmonary function tests, chest X-
rays and a CT scan of the chest, contained no such diagnosis.  

Furthermore, while the two medical opinions dated in November 
2002 offer an opinion that the veteran's hearing loss was due 
to noise exposure the veteran was reportedly exposed to 
during service, it does not appear that either opinion was 
based on a review of all of the veteran's service medical 
records.  For example, neither opinion accounts for the fact 
that the veteran entered service with hearing loss in the 
right ear, and as was noted in the Board's May 1990 decision, 
there was no evidence of aggravation of the preexisting 
hearing loss during service.  As such, the Board believes 
that additional clarification of the medical evidence is 
necessary before addressing the merits of the veteran's 
claims.  

Therefore, the Board will undertake additional development 
before addressing the issues of entitlement to service 
connection for asbestosis and bilateral hearing loss on the 
merits pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When this development is completed, the Board 
will provide notice of the development as required by 
38 C.F.R. § 20.903.  After providing notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing the claims of service connection for 
asbestosis and bilateral hearing loss, as well as the claim 
for service connection for tinnitus.


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of asbestos exposure is 
reopened, and to this extent, the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened, and to this extent, the appeal is granted. 



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

